The judgment of the Supreme Court was entered, November 15th 1880,
Per Curiam.
The plaintiff below had been examined as to the amount and value of his stock consumed by fire. His books and papers had all been burnt. The testimony of the witnesses as to their opinion of the value was in corroboration of his account, and we think it was a case in which their evidence as experts was properly admitted to go to the jury under the discretion which the court necessarily exercised upon that subject. We never reverse either for the admission or rejection of such evidence unless in a clear and strong case.
Judgment affirmed.